Citation Nr: 0706215	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-14 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acquired nicotine 
dependence and secondary respiratory disorders.  

2.  Entitlement to service connection for impotence as 
secondary to service-connected prostatitis.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for otitis media.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for esophageal hernia 
as secondary to service-connected sinusitis. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had verified active service from November 1954 to 
January 1958 and from October 1961 to February 1969 plus 
additional service of unverified dates.  

This appeal arises to the Board of Veterans' Appeals (Board) 
from November 2000 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for acquired nicotine dependence and associated 
respiratory disorders, service connection for impotency 
secondary to service-connected prostatitis, service 
connection for GERD and service connection for otitis media.  
This appeal also arises from a January 2003 rating decision 
that denied entitlement to service connection  for diabetes 
mellitus and from September 2004 and later rating decisions 
that denied entitlement to service connection for esophageal 
hernia as secondary to service-connected sinusitis.  

At a videoconference hearing before the undersigned in 
September 2006, the veteran withdrew all appeals except those 
listed on the Title page of this decision.  

Service connection for GERD and esophageal hernia is 
addressed in the REMAND portion of the decision and is 
remanded to the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The RO first received the veteran's claim of entitlement 
to service connection for acquired nicotine dependence and 
secondary respiratory disorders due to nicotine dependence on 
November 10, 1998.  

2.  There is no evidence tending to show that chronic 
obstructive pulmonary disease (COPD) or other respiratory 
disorder began during active service.  

3.  Competent medical evidence attributes the veteran's 
impotence (erectile dysfunction) to non-service-connected 
hypertension medication.  

4.  Otitis media is not shown by the competent evidence of 
record.

5.  The veteran is a combat veteran.  

6.  It is at least as likely as not that the veteran visited 
DaNang Air Base, South Vietnam, in November 1965.  

7.  Competent medical evidence reflects a diagnosis of Type 
II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
acquired nicotine dependence and secondary respiratory 
disorders are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.300, 3.303, 3.310 (2006).

2.  Impotence is not due to service-connected prostatitis or 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

3. Otitis media was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2006).

4.  Type II diabetes mellitus is presumed to have been 
incurred in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309, 
3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in June 2001, January and February 2002, May, August, 
and September 2003, March, June, and October 2004, January 
2005, and in August 2006.  These letters informed the veteran 
of what evidence is needed to substantiate the claims, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  The August 2006 letter supplied all 
additional notice requirements set forth in Dingess v. 
Nicholson, 19 Vet. App. 473.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as recommended by the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability, and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Secondary service connection is warranted where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Acquired Nicotine Dependence and Secondary Respiratory 
Disorders.  

The veteran filed his first claim of entitlement to service 
connection for pulmonary/respiratory disorders in November 
1998.  He alleged that he began smoking during active service 
and that he subsequently became addicted to tobacco products 
and that tobacco use eventually caused COPD or other 
respiratory ailments.  He has submitted competent medical 
evidence that his smoking did indeed begin during active 
service and that his smoking has indeed caused COPD and other 
respiratory ailments that arose many years later.  The claims 
file also reflects that the RO received the veteran's first 
claim for service connection for disability due to nicotine 
use on November 10, 1998.  

VA regulations that prohibit service connection for 
disabilities claimed to be due to use of tobacco products 
became effective on June 9, 1998.  38 C.F.R. § 3.300 (2006).  
Because the veteran clearly filed his claim of entitlement to 
service connection for a lung condition after June 9, 1998, 
the law bars secondary service connection for disabilities 
claimed to be due to use of tobacco products.  38 C.F.R. 
§ 3.300.  See also VAOPGCPREC 19-97 (nicotine dependence may 
be considered a disease for VA compensation); see also 
Davis v. West, 13 Vet. App. 178 (1999).  While some of the 
documentation assembled in support of the claim is dated 
prior to June 9, 1998, the fact remains that the veteran did 
not submit his claim to VA on or prior to the delimiting date 
of June 9, 1998.

The delimiting regulation does not bar service connection if 
the evidence otherwise shows that the claimed disability is 
shown to have been incurred in or aggravated by active 
service.  38 C.F.R. § 3.300 (b).  No such evidence is of 
record, however.  Nor has the veteran alleged that COPD or 
other non-service-connected respiratory disorder was incurred 
in active service.  

As noted above, as a matter of law, service connection cannot 
be granted for disability due to tobacco use where the claim 
for such disability was received after June 9, 1998.  In a 
case such as this one, where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
Service connection for respiratory or pulmonary disorders 
claimed as secondary to smoking in service is therefore 
denied.  

Impotence (Erectile Dysfunction) Claimed Due to Service-
Connected Disability

In August 1997, M.A. Nimer, M.D., opined that the veteran's 
sexual dysfunction was related to vascular flow problems.  

In a December 2000 notice of disagreement, the veteran argued 
that his service-connected prostatitis had caused erectile 
dysfunction and impotence.  

An October 2002 VA genito-urinary compensation examination 
report reflects that there was no current prostatitis and 
there had not been for several years.  The veteran had normal 
urinary flow.  The examining physician noted that the veteran 
was currently taking sotalol and lisinopril for hypertension 
and opined that it was as likely as not that hypertension 
medications caused the erectile dysfunction.  

The above medical opinion is persuasive.  The only medical 
evidence controverting that opinion is Dr. Nimer's opinion of 
August 1997, which is somewhat vague.  The Board infers that 
the August 1997 opinion was meant to associate erectile 
dysfunction with urinary blockage or perhaps blockage of 
blood flow to the penis due to prostatitis.  Because 
prostatitis has not been active for years, and because the 
intent of the opinion is somewhat unclear, the probative 
value of the August 1997 medical opinion is reduced.  Thus, 
the VA opinion carries greater weight.

Although the veteran attributes erectile dysfunction to his 
service-connected prostatitis, he is not competent to offer 
such an opinion as he is not a trained medical professional.  
Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury, but when the determinative issue involves a 
question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, his opinion may not be 
afforded any weight in the matter.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for erectile dysfunction or impotence, claimed 
secondary to prostatitis, is therefore denied.  

Otitis Media

The veteran claims that otitis media began during active 
service and has been manifested by ear drainage, cerumen 
(wax) and pain.  His SMRs reflect a diagnosis of otitis media 
in December 1955.  The cause was barotrauma.  Evidence of 
record reflects that the veteran was an Air Force aircrew 
member who flew at high altitudes and endured frequent and 
rapid changes in barometric pressure.  

An October 2002 VA ear-nose-throat (ENT) examination report 
reflects that the examiner reviewed the relevant medical 
history and noted that the veteran had been a military 
fighter pilot for many years.  The examiner noted that 
barotrauma had ruptured an eardrum during flying.  The 
ruptured tympanic membrane healed, but did cause temporary 
otitis media.  The examiner found no current sign of any 
active infection or inflammation and no relevant diagnosis 
was offered.  During the examination, the veteran did not 
report any symptom and the examiner noted that the veteran 
was in no distress.  

In this case, the second element of service connection, as 
set forth by the Federal Circuit in Shedden, supra, has not 
been met.  The October 2002 VA ENT examination report 
reflects that both middle ears were normal.  There is no 
current diagnosis.  There is no evidence of a current 
disability.  

In September 2006, the veteran testified before the 
undersigned that his left ear did have recurring pain and 
filling with wax and water "once in a while."  However, 
this is not evidence of a current disability.  In the absence 
of medical evidence of a current disability, the claim for 
service connection for otitis media is not plausible.  The 
Court has specifically disallowed service connection where 
there is no present disability:  "[c]ongress specifically 
limits entitlement for service connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of a present disability there can 
be no valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Because the veteran testified that the ear was painful once 
in a while, the Board also notes that where the claimed 
disorder is cyclical or fluctuating in severity, VA must 
offer an examination during an active stage of the disease.  
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In so 
holding, the Court stated: "It is the frequency and duration 
of the outbreaks and the appearance and virulence of them 
during the outbreaks that must be addressed".  Id. at 407 
(quoting Bowers v. Derwinski, 2 Vet. App. 675, 676 (citing 38 
C.F.R. § 4.1 (1991)).  Compare with Voerth v West, 13 Vet. 
App. 117, 122 (1999), where another examination was not 
required.  In the instant case however, a number of private 
medical reports have been submitted, but none of them reflect 
any complaint of otitis media.  Thus, the Board concludes 
that there simply is no current otitis media.  

After considering all the evidence of record, including the 
testimony and especially noting that the veteran's military 
service as a tactical jet fighter pilot did entail many years 
of frequent and rapid changes in the cabin air pressure of 
his aircraft and in decompression chamber training, the Board 
must still conclude that the preponderance of it is against 
the claim because the recent VA examination failed to detect 
any sign of otitis media.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim for service 
connection for otitis media is therefore denied.  

Diabetes Mellitus

VA outpatient treatment reports reflect that the veteran has 
type II adult onset diabetes mellitus that arose in or around 
2001.  No medical evidence of a direct nexus to active 
service has been offered and the veteran has not alleged that 
diabetes mellitus arose during active service; however, 
service connection on a presumptive basis is warranted if the 
veteran establishes that he served in or visited Vietnam 
during the Vietnam War.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2006).  This case turns 
on whether the veteran visited Vietnam at any time during the 
Vietnam War.  

The veteran asserts that he was stationed in Thailand in 1965 
and flew combat missions from Ubon Royal Thai Air Base.  He 
also asserts that during a flight from Ubon to the 
Philippines aboard an Air Force transport plane in November 
1965, the plane developed mechanical difficulty and diverted 
into DaNang Airbase, South Vietnam.  Thus, he claims that he 
visited South Vietnam in November 1965.  

Official personnel records reflect and corroborate all 
relevant military service except for the claimed visit to 
South Vietnam.  In support of this claim, however, the 
veteran has submitted two letters bearing the signatures of 
commissioned officers of the United States Air Force.  These 
commissioned officers were acquainted with the veteran and 
were with the veteran at the time.  These commissioned 
officers were therefore in a position to have personal 
knowledge of his claimed visit to South Vietnam.  While one 
letter notes that the veteran landed at Da Nang in 1962, this 
error in the date of the visit is not fatal to the claim, as 
the evidence otherwise reflects that the veteran served in 
Southeast Asia in 1965, as he has claimed.  

As additional support for the claim, research performed at 
the Board reflects that a flight from Ubon, Thailand, to 
Clark Air Force Base, Philippine Islands, would likely fly 
over what was then Da Nang Air Base, South Vietnam.  Thus, 
the veteran has provided at least some credible supporting 
evidence of his visit to DaNang, South Vietnam, in 1965 while 
enroute to the Philippines.  

The veteran has also provided credible supporting testimony 
that he flew 77 air combat missions over North Vietnam from 
his base in Thailand and that the landing at DaNang occurred 
while he was riding as a passenger aboard a transport 
airplane in November 1965.  This testimony is significant in 
itself because as a combat veteran, further supporting 
evidence of the fact claimed might be unnecessary.  

38 U.S.C.A. § 1154 (b) states: 

In the case of any veteran who engaged in 
combat...during a period of war...the Secretary shall 
accept as sufficient proof of service connection of 
any disease alleged to have been incurred in or 
aggravated by such service satisfactory lay or other 
evidence of service incurrence...if consistent with 
the circumstances, conditions, or hardships of such 
service notwithstanding the fact that there is no 
official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service 
connection may be rebutted by clear and convincing 
evidence to the contrary. 

See also 38 C.F.R. § 3.304(d).  

While it remains uncertain whether the veteran actually 
landed in Da Nang, certainty is not required for service 
connection.  What is required is that VA resolve every 
reasonable doubt in favor of this combat veteran.  The Board 
therefore concludes that it is at least as likely as not that 
the veteran visited Vietnam as claimed.  38 U.S.C.A. § 1154; 
38 C.F.R. §§ 3.102, 3.304(d).

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
equipoise.  Therefore, the benefit of the doubt doctrine must 
be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  Presumptive service connection for Type II diabetes 
must therefore be granted.    


ORDER

Service connection for acquired nicotine dependence and 
secondary respiratory disorders is denied.  

Service connection for impotence as secondary to service-
connected prostatitis is denied.  

Service connection for otitis media is denied.

Service connection for diabetes mellitus is granted.


REMAND

The veteran seeks also service connection for GERD and an 
esophageal hernia.  In September 2003, otolaryngologist K. J. 
Donnelly, M.D., opined that the veteran's hiatal hernia and 
GERD were associated.  Dr. Donnelly also found an association 
between the veteran's service-connected sinusitis and his 
coughing.  It is unclear whether this connotes a link between 
service-connected sinusitis and hiatal hernia or GERD; 
however, the veteran testified that his doctor felt that his 
coughing led to regurgitation and thereby did cause or 
aggravate a hiatal hernia and GERD.  Thus, more medical 
information would be helpful prior to adjudication.  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The veteran should be scheduled for a 
VA examination, by an appropriate 
specialist, to determine the eitiology of 
his GERD and esophageal hernia.  The 
claims file should be made available to 
the physician for review.  The physician 
is asked to review the pertinent medical 
history with particular attention to a 
September 3, 2003, private report from 
Dr. Donnelly and answer the following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's sinusitis has 
caused or aggravated GERD?  

II.  Is it at least as likely as not 
(50 percent or greater probability) 
that sinusitis has caused or 
aggravated the veteran's esophageal 
hernia?  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims for service connection for GERD 
and esophageal hernia.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of the claim(s).  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


